This appeal relates to seven tracts of land lying along the border of West Cameron Township, adjacent to Zerbe and Coal Townships. All of the tracts are owned *205in fee by the Philadelphia and Reading Coal and Iron Company. These properties are on the southern edge of this coal field, and the outcrop of the lowest veins runs through them. As the coal approaches the outcrop it is of poorer quality, and the larger part of these tracts is barren. The upper veins on most of these properties have been mined to a considerable extent, and the remaining coal is largely in the lower or “Lykens Valley” veins, which in this territory are not as regular or persistent as the overlying ones. Some of appellees’ witnesses testified, however, that the Lykens Valley veins in this township are workable and contain good coal. The western tracts in this township were formerly operated from the North Franklin Colliery in Zerbe Township which has been abandoned; the other tracts are tributary to the Bear Valley Colliery in Coal Township, which is still in operation.
As to the value of the barren land, the only sale testified to as a basis of comparison was a very recent sale of a tract on the other side of the valley from these tracts, it was sold to the State of Pennsylvania at a .price of $3.75 an acre. This land lay wholly outside the coal fields. The tracts here involved, however, possess some added value by reason of their contiguity to the coal-bearing lands, which permits them to be used as áccess to the coal. None of the witnesses gave much value to the surface, which is rough and mountainous, lying as it does along the top of Mahanoy Mountain. It was testified that the timber on the tracts is of little worth and is mostly scrub oak.
While the court below gave lower values to the tracts in this township than to those in other locations, we feel that it erred in failing to give due consideration to the fact that the mine from which some of these lands were operated, has been abandoned, and to the fact that most of the coal remaining in the tracts lies in veins of doubtful value. For these reasons the assessments must be reduced.
*206The modifications which we have made reduce the total assessments before us in this appeal from $266,770 to $231,000.
The decree in No. 128, January Term, 1935, is modified, and the record remitted to the court below that an order may be made carrying into effect the modifications set forth in the appendix attached hereto. Costs to be paid by appellees.